158 Ga. App. 500 (1981)
280 S.E.2d 899
BARLOW
v.
THE STATE.
61812.
Court of Appeals of Georgia.
Decided May 8, 1981.
*501 Hulane E. George, for appellant.
Joseph H. Briley, District Attorney, for appellee.
DEEN, Presiding Judge.
This appeal concerns only the sufficiency of evidence to support a verdict of guilty of driving while intoxicated. The state's main witness, an officer with three years experience, followed the defendant's automobile and when it was stopped in the latter's driveway, had him alight from the car. The defendant had a marked smell of alcohol, slurred speech, was slow in movement, and in the officer's opinion was highly intoxicated. He was offered and refused an intoximeter test. The evidence was sufficient to support the conviction. Garrett v. State, 146 Ga. App. 610 (247 SE2d 136) (1978). It has often been held that testimony by one in a position to observe the fact that another was intoxicated is not a mere conclusion but positive evidence. Wells v. State, 110 Ga. App. 507 (139 SE2d 151) (1964); Johnson v. State, 69 Ga. App. 377 (1) (25 SE2d 584) (1943).
Judgment affirmed. Banke and Carley, JJ., concur.